
	
		I
		111th CONGRESS
		2d Session
		H. R. 5482
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2010
			Mr. Jones (for
			 himself and Mr. Coble) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to enter into an
		  agreement to provide for management of the free-roaming wild horses in and
		  around the Currituck National Wildlife Refuge.
	
	
		1.Short titleThis Act may be cited as the
			 Corolla Wild Horses Protection
			 Act.
		2.Wild horses in and
			 around the Currituck National Wildlife Refuge
			(a)Agreement
			 required
				(1)In
			 generalThe Secretary of the Interior shall enter into an
			 agreement with the Corolla Wild Horse Fund (a nonprofit corporation established
			 under the laws of the State of North Carolina), the County of Currituck, North
			 Carolina, and the State of North Carolina within 180 days after the date of
			 enactment of this Act to provide for management of free-roaming wild horses in
			 and around the Currituck National Wildlife Refuge.
				(2)TermsThe
			 agreement shall—
					(A)allow a herd of
			 not less than 110 free-roaming wild horses in and around such refuge, with a
			 target population of between 120 and 130 free-roaming wild horses;
					(B)provide for
			 cost-effective management of the horses while ensuring that natural resources
			 within the refuge are not adversely impacted; and
					(C)provide for introduction of a small number
			 of free-roaming wild horses from the herd at Cape Lookout National Seashore as
			 is necessary to maintain the genetic viability of the herd in and around the
			 Currituck National Wildlife Refuge.
					(b)Conditions for
			 excluding wild horses from refugeThe Secretary shall not exclude
			 free-roaming wild horses from any portion of the Currituck National Wildlife
			 Refuge unless—
				(1)the Secretary
			 finds that the presence of free-roaming wild horses on a portion of the Refuge
			 threatens the survival of an endangered species for which such land is
			 designated as critical habitat under the Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
				(2)such finding is
			 based on a credible peer-reviewed scientific assessment; and
				(3)the Secretary
			 provides a period of public notice and comment on that finding.
				(c)Requirements for
			 introduction of horses from Cape Lookout National SeashoreDuring the effective period of the
			 memorandum of understanding between the National Park Service and the
			 Foundation for Shackleford Horses, Inc. (a non-profit corporation organized
			 under the laws of and doing business in the State of North Carolina) signed in
			 2007, no horse may be removed from Cape Lookout National Seashore for
			 introduction at Currituck National Wildlife Refuge except—
				(1)with the approval of the Foundation;
			 and
				(2)consistent with the terms of such
			 memorandum (or any successor agreement) and the Management Plan for the
			 Shackleford Banks Horse Herd signed in January 2006 (or any successor
			 management plan).
				(d)No liability
			 createdNothing in this
			 section shall be construed as creating liability for the United States for any
			 damages caused by the free-roaming wild horses to any person or property
			 located inside or outside the boundaries of the refuge.
			
